DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 10/28/2020, 4/2/2021 and 5/13/2022 has been considered as to the merits.

Specification
The disclosure is objected to because of the following informalities: The specification refers to “a trapezoid 21 is a parallelogram” and “the trapezoid can be a parallelogram.”  This is not clear.  Trapezoid is well known as having one, and only one, pair of parallel sides, while a parallelogram must have two pairs of parallel sides.  It is not understood how a trapezoid can be a parallelograms.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites a trapezoid formed by two specific imaginary lines and the first sections of the at least one first and at least one second leg.  The Examiner has reviewed the drawings and specification and it appears that the segments recited in the claim form a parallelogram, not a trapezoid.  Clarification is required.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following words/phrases lack sufficient antecedent basis:
the legs (claim 1, lines 5-6)
the length (claim 1, line 8)
the modified length (claim 3, line 2)
the longitudinal axis (claim 4, line 2)
the bend region (claim 5, line 7)
the first section (claim 5, line 4; claim 10, line 1; claim 2, line 10)
the second section (claim 11, lines 1 and 2)
the second connecting line (claim 11, line 5)
the suspension/damping (claim 15, lines 3-4)
Claim 9 recites the phrase “at least one second leg” in line 1.  It is not clear if this is the same structure as recited in claim 1 or if it is another at least one second leg.  Applicant may wish to clarify by reciting - - the at least one second leg - -.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12-14 is/are rejected as best understood with the above cited indefiniteness under 35 U.S.C. 102(a)(1) as being anticipated by Arefi (EP 0882 619 A2).  With respect to claim 1, Arefi discloses a device for adjusting a seat position for a vehicle seat, which device comprises at least one support element (5) for a seat part (2) and which can be connected to a seat substructure (20), wherein the device comprises at least one first leg (11) and at least one second leg (21), wherein the legs can be rotatably arranged on the seat substructure  (at (10b) and (11b)) and the at least on support element (at (10a) and (11a)), wherein the at least one first leg (11) and the at least one second leg (21) are mechanically coupled by a connecting element (16), the length of which is modifiable, wherein a modification of the length of the connecting element (16) causes a change in an angle of inclination of the support element (5).  
With respect to claim 2, the angle of inclination extends between a central axis of the at least one support element and a reference axis (which is parallel to the support surface), which is essentially parallel to a longitudinal axis X of the device, wherein the angle of inclination is proportional to the length of the connecting element (shorter connecting element raises front edge (7) of frame upward while longer connecting element lowers front edge (7)).  
With respect to claim 3, the connecting element (16) is suitable and intended to maintain the modified length (see column 3, line 32), wherein the connecting element can be controlled by means of an operating and control device (13)(14)(15)(19)(27), wherein the operating and control device comprises a memory device (13)(14) by means of which certain length values of the connecting element can be stored upon release of Bowden cable (27), wherein the length of the connecting element is continuously adjustable wherein the connecting element is a lockable gas spring.  
With respect to claim 4, wherein at he at least one first leg (11) is arranged along the longitudinal axis behind the at least one second leg (21), wherein the at least one first leg along the longitudinal axis is connected to the at least one second leg by means of a first longitudinal connection (6) which is realized by the at least one support element (5) or by the seat part, wherein the at least one first leg and the at least one second leg each have a first section and a second section, wherein the first section and the second section enclose an angle B, whereby the at least one first leg and the at least one second leg are substantially L-shaped wherein a bend region being provided between the first section and the second section (see Figure 2).  
With respect to claim 5, the at least one first leg (11) and the at least one second leg (21) are each rotatable mounted about an axis of rotation (11a) and (10a) relative to the support element (5) and about a further axis of rotation (11b) and (28) relative to the seat substructure (20) wherein in an upper end region of the first section, the axis of rotation is arranged with respect to the rotation the rotation relative to the support element wherein the axis of rotation with respect to the rotation relative to the seat substructure is arranged in the bend region (see Figures 2 and 3).  
With respect to claim 6, the connecting element (16) is arranged between the second section of the first leg and the second section of the second leg (see Figure 1) wherein the respective second section is rotation about an axis of rotation relative to the connecting element wherein the axis of rotation with respect to a rotation of the at least one first leg or the at least one second leg relative to the connecting element is arranged in a lower end region of the respective section (see how the bend corresponds to a lower end region of the first leg and the second leg and the axis of rotation of is close to the bend).  
With respect to claim 7, the at least one first leg (11) and the support element (5) enclose a first angle, alpha, the angle alpha being adjustable by an angle adjustment device (13)(14)(19)(27) wherein a change in the angle alpha causes a displacement of the at least one support element (5) along a height axis Z and along a longitudinal axis X (seat moves up and down and forward and back) wherein a change in the angle alpha, which causes a downwardly displacement of the at least one support element 5 at the same time causes a forward displacement of the at least one support element along the longitudinal axis X (see movement from Figure 3 to Figure 2) and wherein a change in the angle alpha, which causes an upward displacement of the at least one support element along the height axis Z at the same time causes a backward displacement of the at least one support element along the longitudinal axis X (see movement from Figure 2 to Figure 3).
With respect to claim 8, the modification of the length of the connecting element (16) causes a rotation of at least one second leg (21) about at least  the axis of rotation with respect to a rotation relative to the connecting element (at 23) and about the axis of rotation with respect to rotation relative to the seat substructure (20) at (28) with the modification of the length  of the connecting element not causing any rotation of the at least one first leg (11).
  With respect to claim 10, the first section of the at least one first leg (11) and the first section of the at least one second leg (21) which extend between pivot points (11a) and (11b) and (10a) and (28) respectively have the same length, wherein the axes of rotation with respect to the rotation relative to the support element (5) of the at least one first leg and the at least one second leg lie on a first imaginary line connecting (1a) and (11a) wherein the axes of rotation with respect to the rotation relative to the seat substructure of the at least one first leg and the at least on second leg lie on a second imaginary line extending from 28) to (11b) wherein the first connecting line, the second connecting line and the first sections of the at least one first and at least one second form a trapezoid (wherein, from Applicant’s own spec, the trapezoid is a parallelogram).
With respect to claim 12, two first legs (11) and two second legs (21)(1) are provided, the two first legs being spaced from one another along a width axis Y and being rotatable about the same axes of rotation defined by (11b) wherein the two second legs are spaced from on another along the width axis Y and are rotatable about the same axis (10b) wherein the legs opposite one another along the width axis are connected by means of at least one transverse connection (18) or (28).  
With respect to claim 13, the device is modular (i.e. there are different pieces or modules that work together).  
With respect to claim 14, a vehicle seat (1) has the device as claimed.  

Claim(s) 1, 9, 13 and 14 is/are rejected as best understood with the above cited indefiniteness under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger (US 2004/0075322).  Jaeger discloses a device for adjusting a seat position of a vehicle seat which device comprises at least one support element (6) for a seat part (2) and which can be connected to a seat substructure (4) wherein the device comprises at least one first leg (16) and at least one second leg (10), wherein the legs can be rotatably arranged on the seat substructure and the at least one support element wherein the at least one first leg (16) and the at least one second leg (10) are mechanically coupled by a connecting element (20) the length of which is modifiable wherein  modification of the length of the connecting element causes a change in angle of inclination of the support element (see Figures 1-3).  With respect to claim 9, at least one second leg (16) is indirectly connected to the at least one support element (6), the at least one second leg being connected to the support element via a spacing element (14), the spacing element is rotatable about an axis of rotation relative to the at least one second leg at (12e) and rotatably about a further axis of rotation relative to the support element at 12c).  With respect to claim 13, the device is modular in that it has parts or components that work together.  With respect to claim 14, a vehicle seat (1) has the device according to claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arefi (EP 0882 619 A2).  As set forth above, Arefi discloses all claimed elements with the exception of first and second legs that each have second sections of the same length.  Modifying the lengths and angles of the first and second sections of the first and second legs requires only routine skill in the art and the modification would change the adjustment rate/angle of the seat.  Routine experimentation of various lengths would achieve and adjustment profile that is both comfortable to the seat occupant and fits within the confines of the vehicle. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arefi (EP 0882 619 A2) in view of Hill (EP0787621).  Arefi does not disclose how substructure (9) is mounted to a vehicle.  Hill teaches a scissor are linkage (34) with dampening means (48) for mounted a substructure (50) to a vehicle floor.  It would have been obvious to use such a linkage and dampening means, as taught by Hill, in the device disclosed by Aerfi to help absorb shock and vibration thereby improving seat occupant comfort.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (US 2004/0075322)in view of Hill (EP0787621).  Jaeger does not disclose how substructure (9) is mounted to a vehicle.  Hill teaches a scissor are linkage (34) with dampening means (48) for mounted a substructure (50) to a vehicle floor.  It would have been obvious to use such a linkage and dampening means, as taught by Hill, in the device disclosed by Jaeger to help absorb shock and vibration thereby improving seat occupant comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Daunderer (3,917,211) (see the scissor frame); Lorey (10,384,571) (notice links connected by length adjustable member); Foelster (2012/0187735) (notice links connected by adjustable member) and Delmas (2002/0060488).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636